Case 0:21-cv-60776-FAM Document 1-2 Entered on FLSD Docket 04/09/2021 Page 1 of 7




                      Exhibit A
Case 0:21-cv-60776-FAM Document 1-2 Entered on FLSD Docket 04/09/2021 Page 2 of 7
Case 0:21-cv-60776-FAM Document 1-2 Entered on FLSD Docket 04/09/2021 Page 3 of 7
Case 0:21-cv-60776-FAM Document 1-2 Entered on FLSD Docket 04/09/2021 Page 4 of 7
Case 0:21-cv-60776-FAM Document 1-2 Entered on FLSD Docket 04/09/2021 Page 5 of 7
Case 0:21-cv-60776-FAM Document 1-2 Entered on FLSD Docket 04/09/2021 Page 6 of 7
Case 0:21-cv-60776-FAM Document 1-2 Entered on FLSD Docket 04/09/2021 Page 7 of 7
